Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 30, 2021

                                    No. 04-21-00188-CV

                                   Armando TREVINO,
                                       Appellant

                                             v.

Karla Belen GARCIA, Individually and as Administratrix of The Estate of Maria Luisa Aguilar,
                                        Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2020CVF002238-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. Costs of tis appeal are assessed against appellant.

       It is so ORDERED on June 30, 2021.


                                              _____________________________
                                              Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2021.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court